UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6944



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERMAN WOODEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CR-90-18-A)


Submitted:   March 21, 2007                 Decided:   April 13, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Frances H.
Pratt, Research and Writing Attorney, Alexandria, Virginia, for
Appellant.   Brian James Samuels, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Herman Wooden appeals the district court’s order denying

his motions for bail pending resolution of appeal No. 04-6793, for

an injunction against his transfer to another correctional facility

while   his    case    was    pending,   to    reopen      his    case,   and     for

consideration of new issues by the district court while this case

was on limited remand from the court of appeals.                 Counsel has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), asserting that the district court did not have jurisdiction

to address the motions that Wooden filed, and, even if it did, the

motions were properly denied.            Although advised of his right to

file a supplemental brief, Wooden has not filed a brief, but has

filed a motion for appointment of new counsel and requesting that

he be allowed to supplement the motion for reconsideration that he

filed in the district court.            We affirm in part and dismiss the

appeal in part.

             Because appeal No. 04-6793 has been resolved and because

Wooden has been transferred to a different facility, we dismiss as

moot Wooden’s appeal from the district court’s denial of his

motions for bail pending appeal and for an injunction against his

transfer.

            When   Wooden     filed   his     motions   to       reopen   the   case

underlying    appeal    No.   04-6793    and   for   the     district     court    to

consider new issues on remand, jurisdiction over the case was in


                                      - 2 -
the court of appeals;         the only issue before the district court by

reason of our limited remand was a determination of the date on

which Wooden gave his notice of appeal to prison officials so that

we could determine whether Wooden’s appeal in No. 04-6793 was

timely noted.      Thus, the district court lacked jurisdiction over

the substance of the case.            Lacking jurisdiction, the district

court was without authority to act on Wooden’s motions which

involved aspects of the case involved in the appeal.                       United

States   v.    Christy,   3    F.3d   765,    767-68   (4th   Cir.    1993);   see

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)

(“The filing of a notice of appeal is an event of jurisdictional

significance--it confers jurisdiction on the court of appeals and

divests the district court of its control over those aspects of the

case involved in the appeal.”).               Thus, we affirm the district

court’s denial of these motions on the alternate ground that the

court lacked jurisdiction over the issues.              See United States v.

Smith, 395 F.3d 516, 518-19 (4th Cir. 2005) (“We are not limited to

evaluation of the grounds offered by the district court to support

its decision, but may affirm on any grounds apparent from the

record.”).

              As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                     We therefore

affirm the district court’s order denying Wooden’s motions to

reopen and to consider new issues, and dismiss his appeal from the


                                      - 3 -
district court’s order denying his motions for bail pending appeal

and for an injunction against his transfer.                 We deny Wooden’s

motion for reappointment of counsel and for leave to supplement or

file a Fed. R. Civ. P. 60(b) motion in the district court.                    This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                      - 4 -